Citation Nr: 1042164	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1977 and from January 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  In July 2010, the Veteran 
testified before the Board at a hearing held at the RO.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown 
to be of such severity so as to preclude securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is no 
evidence to warrant referral for consideration of a TDIU on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or degree 
of non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2010).  It is the established policy of VA that 
all veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disabilities 
shall be rated totally disabled.  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b) (2010).  

The Veteran contends that his service-connected disabilities 
render it impossible for him to follow a substantially gainful 
occupation.  Specifically, he contends that his posttraumatic 
stress disorder (PTSD) causes him to not be able to focus in an 
employment setting, and results in increased anger, irritability, 
and isolative tendencies.  He additionally contends that his 
service-connected penile deformity, upon which his service-
connected PTSD is based, causes feelings of shame, humiliation, 
and physical pain.  On application for TDIU, he reported that he 
had not worked since 1989.  The record includes records that 
evidence his receipt of Social Security disability for an 
affective disorder since 1989.

The Veteran is in receipt of service connection for PTSD, rated 
50 percent; residuals of circumcision, rated 20 percent; and 
noncompensable ratings for hemorrhoids, residuals of hernia 
surgery, and residuals of cyst surgery of the right buttock, for 
a combined 60 percent rating, effective May 23, 2006.

Disabilities resulting from a common etiology may be combined in 
order to meet the scheduler criteria under 38 C.F.R. § 4.16(a).  
In this case, the Veteran's PTSD stems from his in-service 
circumcision.  Therefore, when combining those two ratings into a 
single rating, the Veteran is then in receipt of a single combine 
60 percent disability rating for the purposes of TDIU.  One 60 
percent disability meets the threshold criteria for a TDIU rating 
on a scheduler basis as laid out in 38 C.F.R. § 4.16(a) (2010).

The Board, however, concludes that while the Veteran asserts that 
he is unable to work as a result of his service-connected 
disabilities, he has not been shown to be unemployable due solely 
to his service-connected disabilities.

On January 2005 VA psychological examination, the Veteran 
reported that while he was in-service, he experienced unusual 
bumps on his penis and it was suggested that undergo 
circumcision.  However, the surgery was performed by a corpsman, 
rather than a physician, and he stated that the corpsman 
ridiculed and inappropriately handled him during the procedure.  
Further, the point at which the surgical tourniquet had been 
placed resulted in painful scar tissue, leading to painful 
erections.  The Veteran reported a sense of fear, helplessness, 
and horror that occurred during and after the surgery.  He 
suffered from nightmares and intrusive memories relating to the 
trauma.  He reported that he no longer pursued women and felt 
detached from others.  He reported that he had been sober since 
May 2004.  Mental status examination demonstrated that he was 
cooperative and pleasant, and that his speech was clear.  His 
mood became less angry by the end of the interview.  It was 
difficult for him to focus on the question asked, as he told long 
stories and appeared to provide calculated responses.  He did not 
suffer from hallucinations or suicidal or homicidal ideations.  
The diagnosis was anxiety and depression, not otherwise 
specified; PTSD; polysubstance abuse in early remission; and 
history of mixed personality traits. 

A January 2005 VA physical examination resulted in diagnoses of 
surgical repair for right inguinal hernia, no residuals; history 
of fistula and cyst, no recurrence present; no evidence of 
hemorrhoids; and minor surgical scar on the right buttock status 
post fistula/cyst repair.  

An April 2006 VA physical examination of the penis was determined 
to be largely within normal limits.  

On May 2006 VA psychiatric examination, the Veteran reported 
moments of intense anger relating to the in-service circumcision 
and trouble sleeping at night.  He did not belong to any clubs or 
organizations due to anxiety, and he isolated himself from 
others.  

VA treatment records show that in September 2007, the Veteran was 
hospitalized when his psychiatric medications were adjusted and 
he became irritable and angry with VA.  He reported suicidal 
thoughts, but did not want to act on the thoughts.  The Veteran 
was discharged three days later so that he could attend to his 
girlfriend who had recently undergone surgery.  The Veteran 
continued psychiatric treatment and psychological counseling in 
2007 and 2008.  In March 2008, his psychologist suggested that he 
volunteer or find a part-time job, but the Veteran was opposed to 
the idea.  The records show that the Veteran suffered thoughts of 
suicide, anger, and loneliness, and stressors related to his 
girlfriend.  

On June 2008 VA TDIU examination, the Veteran reported that he 
had pain when he tried to walk due to multiple injuries he 
sustained during the Oklahoma City bombings, including to his 
back, left ankle, liver, and intestines.  He last worked in 1989 
building oil pipelines and had a high school diploma.  With 
regard to his service-connected disabilities, he reported no 
symptomatology related to his 1974 right inguinal hernia repair, 
hemorrhoids, or 1981 and 1983 cyst removal from his right 
buttock.  Physical examination did not reveal current sequelae 
from those disabilities.  With regard to his penile deformity, 
the Veteran reported that he had lost interest in sexual function 
due to painful erections.  The diagnosis was fibrosis of the 
corpora cavernosum secondary to trauma.  Physical examination 
revealed that the Veteran also suffered from status post multiple 
vertebral fractures to his lumbar spine, sclerosis of the right 
hip, status post left ankle fusion, hepatitis B, and hepatitis C.  
He had a history of polysubstance abuse and sinus headaches.  The 
examiner determined that the Veteran's service-connected 
disabilities, namely his penile deformity, hemorrhoids, residuals 
of hernia surgery, and cyst on the right buttocks, had no effect 
on any type of employment.  The examiner determined that the 
Veteran's major limiting factors were his nonservice-connected 
musculoskeletal issues, though a stationary position would 
possibly be acceptable.  

On March 2009 VA TDIU examination,  the Veteran reported that 
since the 1979 circumcision, he had frequent recurring thoughts 
of being masturbated and made fun of because of his condition.  
He was using intra corporeal injections to obtain erections and 
was satisfied with that treatment.  After thoroughly reviewing 
the Veteran's claims file, including VA treatment from 1993 to 
the present and the VA psychiatric and physical examinations, the 
examiner found it to be significant that there was no specific 
mention of emotional, physical, or mental impairment stemming 
from the traumatic event that precluded employment.  The examiner 
concluded that it was unlikely that any industrial impairment 
existed due to the Veteran's PTSD and in-service traumatic event, 
including fear of loss of bodily integrity. 

VA treatment records dated in 2009 show that the Veteran was 
being treated for hepatitis and musculoskeletal disabilities.  

At his July 2010 hearing before the Board, the Veteran stated 
that his PTSD interfered with his ability to focus and 
concentrate at the task in front of him.  He stated that he was 
also impaired due to possible brain lesions.  He noticed trouble 
with his short term memory.  He stated that he did not think that 
he could work a part-time job due to his physical injuries, his 
migraine headaches, and because of his anger.  

On review, the Board finds that the preponderance of the evidence 
shows that the Veteran's service-connected disabilities alone do 
not preclude him from securing or following a substantially 
gainful occupation.  Significantly, the June 2008 VA examiner 
determined that the Veteran's service-connected penile deformity, 
hemorrhoids, residuals of hernia surgery and removal of right 
buttock cysts had little effect on the Veteran's ability to be 
successfully employed, as there were no present residuals related 
to the hemorrhoids, hernia surgery, or cyst, and the Veteran's 
penile deformity was not so severely disabling that it would 
interfere with employment.  Rather, the Veteran's major physical 
ailments stemmed from nonservice-connected injuries he sustained 
during the Oklahoma City bombing.  On March 2009 VA examination, 
the psychiatrist determined that the Veteran's PTSD stemming from 
his in-service circumcision also did not preclude employment, as 
the psychiatric records in the claims file, dating over a span of 
20 years, did not evidence that the Veteran's in-service surgery, 
and his PTSD relating to that surgery, had impacted his ability 
to maintain employment.  In sum, the Board finds that the 
competent evidence of record is against a finding that the 
Veteran is unable to maintain substantially gainful employment 
due to the severity of his service-connected disabilities.  To 
the contrary, VA examiners have determined that the Veteran's 
nonservice-connected musculoskeletal disabilities, rather than 
his service-connected disabilities, play a significant role in 
his functional impairment.  Though the Veteran is in receipt of 
social security disability benefits for an affective disorder, 
that decision is not controlling on the VA, and the records 
associated with that decision do not demonstrate that the 
Veteran's in-service trauma affected his ability to maintain 
employment.  In addition, in March 2008, his psychologist 
suggested that he volunteer or find a part-time job, but the 
Veteran was opposed to the idea.

While the Veteran claims that he is unable to work due to 
service-connected disability, the Board finds that the evidence 
from the VA examiners is more persuasive because of their medical 
training in evaluating the effects of disability on function.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a Veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. § 4.16(b) 
(2010).  For a Veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must show some factor which 
takes the case outside the norm.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, but 
the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

However, the evidence does not show that referral for 
extraschedular consideration is warranted in this case.  While 
the Veteran's service-connected disabilities have been found to 
cause some impact on his daily functioning, mostly related to 
nightmares, recurrent thoughts, anger, and social isolation 
tendencies related to his PTSD, this was taken into account in 
the evaluation assigned, and the evidence of record fails to 
support a finding of that he was unemployable due solely to his 
service-connected disabilities.  The Board therefore concludes 
that this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for extra-
schedular consideration.  Significantly, no medical professional 
has stated that the Veteran's PTSD, penile deformity, 
hemorrhoids, residuals of hernia surgery, and right buttock cyst 
residuals, alone or together ,precluded him from obtaining or 
maintaining employment.

In the absence of any evidence of impairment of mind or body 
sufficient to render it impossible for the Veteran to follow a 
substantially gainful occupation, or evidence of unusual or 
exceptional circumstances beyond that that contemplated by the 
assigned scheduler disability evaluations, the preponderance of 
the evidence is against the claim.  The preponderance of the 
evidence is against the claim and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in March 2007; a rating decision 
in June 2007, and a statement of the case in October 2008.  
Further, VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the April 2009 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  He has not referred to any 
additional, unobtained, relevant, available evidence.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist.




ORDER

Entitlement to a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


